Title: From Alexander Hamilton to William Ellery, 21 August 1794
From: Hamilton, Alexander
To: Ellery, William



Treasury Department August 21st 1794
Sir,

I have directed the Treasurer of the United States to remit to you on account of the fortifications erecting at Newport the further Sum of Two thousand five hundred Dollars in bills to be drawn payable to yourself or order.
These draughts having blanks for the directions are to be filled up on yourself provided the funds in your hands are adequate to the purpose. If that however should not be the case, you will draw upon the Cashier of the Bank of Providence for the deficiency.
I shall Just add, that in the expenditure of this money, you will strictly conform to the instructions & regulations contained in my letter to you of the 3d of April 1794.
I am with consideration   Sir,   Your most obedient Servant

A Hamilton

As the remittance now made completes the whole sum allotted for the fortifying of Newport you must take care, that the expenditures including your Commission thereon does not exceed the amount of the remittances.

William Ellery Esquire
Collector of Newport
Rhode Island
